IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 220A14
 IN RE: INQUIRY CONCERNING A JUDGE, NO. 13-127
 BRENDA G. BRANCH, Respondent



      This matter is before the Court pursuant to N.C.G.S. §§ 7A-376 and -377 upon

a recommendation by the Judicial Standards Commission entered 6 June 2014 that

respondent Brenda G. Branch, a Judge of the General Court of Justice, District Court

Division 6A, State of North Carolina, be publicly reprimanded for conduct in violation

of Canons 1, 2A, 3A(1), and 3A(4) of the North Carolina Code of Judicial Conduct and

for conduct prejudicial to the administration of justice that brings the judicial office

into disrepute in violation of N.C.G.S. § 7A-376(b). Calendared for argument in the

Supreme Court on 6 October 2014, but determined on the record without briefs or

oral argument pursuant to Rule 30(f) of the North Carolina Rules of Appellate

Procedure and Rule 2(c) of the Rules for Supreme Court Review of Recommendations

of the Judicial Standards Commission.


      No counsel for Judicial Standards Commission or respondent.


                                       ORDER



      By the recommendation of the North Carolina Judicial Standards Commission

(Commission), the issue before this Court is whether Brenda G. Branch (respondent),

a judge of the General Court of Justice, District Court Division, Judicial District 6A,

should be publicly reprimanded for conduct in violation of Canons 1, 2A, 3A(1), and
                                    IN RE BRANCH

                                   Opinion of the Court



3A(4) of the North Carolina Code of Judicial Conduct and conduct prejudicial to the

administration of justice that brings the judicial office into disrepute in violation of

N.C.G.S. § 7A-376(b). Respondent waived her right to a formal hearing, and she does

not contest the facts or oppose the Commission’s recommendation that she be publicly

reprimanded.

      On 13 January 2014, the Commission’s counsel filed a statement of charges

alleging that respondent had engaged in inappropriate conduct while presiding over

divorce proceedings in which Sergeant First Class Jason Foster (Foster) was the

defendant.   Foster was deployed overseas at the time of the proceedings.          The

statement of charges asserted that respondent denied Foster a fair trial in clear

violation of the Servicemember’s Civil Relief Act of 2003. Respondent filed an answer

on 18 February 2014, which was timely received by the Commission. On 9 May 2014,

the Commission held a formal hearing of the matter at the North Carolina Court of

Appeals. Counsel for the Commission and counsel for respondent presented evidence

at the hearing by stipulation. After reviewing all the evidence and hearing oral

arguments from counsel, on 6 June 2014, the Commission made its recommendation,

which stated the following findings of fact:

1. The investigative panel of the Commission alleged that, in the matter of Halifax

   County File No. 12-CVD-733, Foster v. Foster, the Respondent engaged in conduct

   inappropriate to her judicial office by:




                                           -2-
                                   IN RE BRANCH

                                  Opinion of the Court



      a. making inadequate inquiry into the rights afforded to Defendant Jason

         Foster, a litigant protected under the Servicemember’s Civil Relief Act of

         2003, 50 U.S.C. App. §§501-597b (hereafter “the SCRA”), and failing to

         maintain adequate professional competence in this area of the law;

      b. imprudently relying upon the counsel for the opposing party in the matter

         for a determination of the rights afforded to Defendant Jason Foster under

         the SCRA, without sufficiently performing her own independent inquiry

         and research into the law, and allowing opposing counsel to present such

         advice and opinion on the law to the Court outside of the presence of

         Defendant or anyone appointed as legal representation for Defendant; and,

      c. inappropriately denying Defendant Jason Foster the appointment of legal

         representation guaranteed under the SCRA, thereby denying him his full

         right to be heard according to the law.

2. In the matter of Halifax County File No. 12-CVD-733, Foster v. Foster, Defendant

   Jason W. Foster was, at the time of the service of a civil complaint for child

   custody, child support, alimony, equitable distribution, post-separation support,

   and attorney fees, serving as an Active Duty Soldier of the rank of Sergeant First

   Class in the United States Army, stationed in Daegu, South Korea.

3. In a letter to the Court dated 16 July 2012 and filed 26 July 2012, Defendant Jason

   Foster, in response to the service of the complaint, wrote Respondent to request a

   stay of proceedings pursuant to the SCRA and claiming that his military service


                                          -3-
                                    IN RE BRANCH

                                  Opinion of the Court



   precluded him from participating in court proceedings until at least 30 April 2013.

   Defendant, in his letter, wrote that “legal counsel informs me that federal law

   requires a stay of proceedings for a minimum of 90 days for service members on

   active duty” and cited the SCRA. Defendant received this advice from a Judge

   Adjutant General officer stationed in Daegu, Korea.

4. In a separate letter also dated 16 July 2012 and filed 26 July 2012, Defendant’s

   commanding officer also wrote the court to verify that Defendant’s military service

   would preclude his participation in court proceedings until at least 30 April 2013

   and to also request a stay of proceedings until that time, personally ensuring that

   Defendant would be able to participate in the next scheduled proceeding after 30

   April 2013. The commanding officer, in his letter, wrote that he was “advised by

   legal counsel that federal law allows a stay of proceedings for service members on

   active duty when their ability to defend themselves is materially affected by their

   material service” and cited the SCRA. The commanding officer’s letter explained

   “Until this date [30 April 2013], SFC Jason Foster is needed by this unit because

   he is essential to the mission” and further explained “In this instance, SFC’s

   critical role in the national security mission of this command precludes his

   participation in court proceedings until April 30th, 2013. He will be unable to

   present any defense at all due to his duties.”

5. The stay proposed in the letters from Defendant and Defendant’s commanding

   officer was for approximately nine months.


                                          -4-
                                    IN RE BRANCH

                                   Opinion of the Court



6. The SCRA states in plain language that, if it appears that Defendant is in military

   service, the court may not enter a default judgment against the absent member

   until after the court appoints an attorney to represent Defendant.

7. Sometime between the 6 August 2012 and 8 August 2012 term of Halifax County

   Family Court, counsel for Plaintiff in this matter requested an order from

   Respondent seeking further information from Defendant concerning his status

   under the SCRA and his future availability before ruling on his request to stay

   the proceedings.

8. In a hearing on Plaintiff’s attorney’s request, Respondent asked Plaintiff’s

   attorney to provide supporting documents for her request that Defendant’s stay

   be denied. Plaintiff’s attorney was allowed to present arguments and evidence

   challenging the validity of Defendant’s claim for a stay.     Defendant was not

   present and was not represented at this proceeding. Respondent did not appoint

   counsel for Defendant and cites the letters from Defendant and his Commanding

   officer referring to “the advice of counsel” as evidence.

9. Plaintiff’s attorney provided Respondent with an undated, uncited publication,

   entitled “CROSSING THE MILITARY MINEFIELD: A JUDGE’S GUIDE TO

   MILITARY DIVORCE IN NORTH CAROLINA” by Mark E. Sullivan, discussing

   the SCRA and ways to challenge the claims of servicemen under the SCRA,

   specifically detailing ways that a judge could deny a serviceman a stay, when so

   requested, by finding that the serviceman did not show “good faith and diligence”


                                           -5-
                                        IN RE BRANCH

                                       Opinion of the Court



   when responding to a court action. Here, Defendant was not properly served with

   any motion or objection from Plaintiff’s counsel, had no notice of her objections to

   his request for a stay, and was not provided with the documents Plaintiff’s counsel

   presented to Respondent, which Respondent used in consideration of the

   Plaintiff’s counsel’s objections.

10. The same article presented to Respondent by Plaintiff’s attorney also says in plain

   language that counsel should be appointed on behalf of an absent serviceman

   before the entry of a default judgment.

11. Respondent, relying upon the information presented by Plaintiff’s attorney,

   consented to the order requested by Plaintiff’s attorney and tasked Plaintiff’s

   attorney with drafting the order requesting more information from Defendant.

   Respondent entered the order on 4 September 2012 declaring that the information

   provided by Defendant and his commanding officer was insufficient to justify a

   request for a stay, and gave Defendant a deadline of 1 October 2012 to provide

   further justification for his request for a stay. Tracking information reveals that

   order was not received by Defendant until 24 September 2012, less than one week

   before the deadline presented in the order.

12. In response to the 4 September 2012 order, neither Defendant, nor anyone

   representing Defendant, replied to Plaintiff’s attorney’s inquiries for more

   information concerning his claim that he would be unable to participate in the

   scheduled court proceedings.          Defendant claims that information about his


                                               -6-
                                   IN RE BRANCH

                                  Opinion of the Court



   military mission was confidential and that he could not provide that information

   to the Court.

13. On 5 November 2012, Respondent denied Defendant’s request for a stay, citing “a

   lack of good faith and due diligence” by Defendant in failing to respond to the

   Court’s efforts to get more information. Respondent decided that the failure of

   Defendant to respond to the order for more information was “a willful and direct

   intention to maneuver and prolong the case at the Defendant’s will for as long as

   the Defendant saw fit without regard to the Plaintiff.”

14. In subsequent legal proceedings on 3 December 2012 and 4 March 2013

   Respondent entered default judgments against Defendant. Defendant was not

   present and was not represented at any of these proceedings.

15. Nowhere in the case file for Halifax County File No. 12-CVD-733, prior to or

   concurrent with the entry of the aforementioned default judgments, is there any

   notice of representation, appointment of counsel, or any other filings,

   correspondence, or similar documentary evidence to suggest that Defendant was

   represented in this matter by counsel. Defendant retained Mr. William T. Skinner

   IV as counsel on 6 May 2013, within a month of his return to North Carolina.

16. Despite the absence of any legal filing or notice or representation on behalf of

   Defendant, Respondent claims that she determined that Defendant was

   represented by counsel based on the following statement in his letter requesting

   the stay: “Legal counsel informs me that federal law requires a stay of proceedings


                                          -7-
                                     IN RE BRANCH

                                   Opinion of the Court



   for a minimum of 90 days for service members on active duty (50 U.S.C. App.

   522(a) (1)).”    Nowhere in Defendant’s is [sic] letter, or the letter from his

   commanding officer, is any legal counsel named nor is any contact information

   provided for any legal counsel. Nothing in the [sic] either letter suggests that any

   counsel referred to is or was licensed to practice in the state of North Carolina.

17. The actions identified by the Commission as misconduct by Respondent, while in

   violation of the North Carolina Code of Judicial Conduct, do not appear to be the

   result of any willful or intentional misconduct by Respondent who believed at all

   times that she was acting within the scope of her discretion and that she was

   acting to preserve the integrity of the Court. Rather Respondent’s misconduct

   appears to have resulted from insufficient inquiry into her obligations under the

   SCRA,    her     insufficiently-based   conclusion     that    Defendant      had   legal

   representation, and from an inappropriate reliance on legal arguments advanced

   by one party that Respondent did not sufficiently research for herself.

18. Respondent has a good reputation in her community. The actions identified by

   the Commission as misconduct by Respondent appear to be isolated and do not

   form any sort of recurring pattern of misconduct, and Respondent has been fully

   cooperative     with   the   Commission’s     investigation,    voluntarily    providing

   information about the underlying legal matter and fully and openly admitting

   error.




                                           -8-
                                    IN RE BRANCH

                                  Opinion of the Court



19. Respondent agreed to enter into a Stipulation to bring closure to the matter and

   because of her concern for protecting the integrity of the court system. With the

   benefit of hindsight, Respondent now admits and understands her error and that

   in fact her actions, even if unintentional and not motivated by malice or ill-intent,

   did constitute conduct prejudicial to the administration of justice that brings the

   judicial office into disrepute. Respondent acknowledged that she has learned a

   valuable lesson from this incident and will be particularly vigilant to changes to

   the laws that affect the growing number of servicemen and servicewomen in North

   Carolina, and will make every effort to ensure that every person legally interested

   in a proceeding receives their opportunity to be heard according to the law in the

   [sic] all future dealings.

20. Respondent agreed to accept a recommendation of public reprimand from the

   Commission and acknowledged that the conduct set out in the stipulations

   establishes by clear and convincing evidence that this conduct is in violation of the

   North Carolina Code of Judicial Conduct and is prejudicial to the administration

   of justice that brings the judicial office into disrepute in violation of G.S. § 7A-

   376(b).

      In addition to these findings of fact, the Commission made the following

conclusions of law based on clear and convincing evidence:




                                          -9-
                                    IN RE BRANCH

                                   Opinion of the Court



      1. Respondent’s conduct, as set forth in Paragraphs One through Twenty of

the findings of fact, constitutes conduct in violation of Canons 1, 2A, 3A(1) and 3A(4)

of the North Carolina Code of Judicial Conduct.

      2. Respondent’s conduct, as set forth in Paragraphs One through Twenty of

the Findings of Fact, constitutes conduct prejudicial to the administration of justice

that brings the judicial office into disrepute in violation of N.C.G.S. §7A- 376(b).

      When reviewing a recommendation from the Commission, the Supreme Court

“acts as a court of original jurisdiction, rather than in its typical capacity as an

appellate court.” In re Hartsfield, 365 N.C. 418, 428, 722 S.E.2d 496, 503 (2012)

(order) (citation and quotation marks omitted). We have discretion to “adopt the

Commission’s findings of fact if they are supported by clear and convincing evidence,

or [we] may make [our] own findings.” Id. (alterations in original) (citations and

quotation marks omitted). The scope of our review is to “first determine if the

Commission’s findings of fact are adequately supported by clear and convincing

evidence, and in turn, whether those findings support its conclusions of law.” 365

N.C. at 429, 722 S.E.2d at 503 (citation and quotation marks omitted).

      After careful review, this Court concludes that the Commission’s findings of

fact are supported by clear, cogent, and convincing evidence in the record.            In

addition, we conclude that the Commission’s findings of fact support its conclusions

of law. We therefore accept the Commission’s findings and adopt them as our own.




                                          -10-
                                   IN RE BRANCH

                                  Opinion of the Court



Based upon those findings and conclusions and the recommendation of the

Commission, we conclude and adjudge that respondent be publicly reprimanded.

      Therefore, pursuant to N.C.G.S. §§ 7A-376(b) and -377(a5), it is ordered that

respondent Brenda G. Branch be PUBLICLY REPRIMANDED for conduct

prejudicial to the administration of justice that brings the judicial office into

disrepute in violation of N.C.G.S. § 7A-376(b) and which violates Canons 1, 2A, 3A(1),

and 3A(4) of the Code of Judicial Conduct.

      By order of the Court in Conference, this the 22nd day of January, 2015.



                                                s/Beasley, J.

                                                For the Court

      Justice ERVIN did not participate in the consideration or decision of this case.




                                         -11-